United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-50509
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANK RENTERIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-98-CR-75-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Frank Renteria appeals from his jury-verdict conviction for

conspiracy to possess with intent to distribute methamphetamine

and conspiracy to possess with intent to distribute marijuana.

He argues that:   (1) the jury instructions improperly conflated

the intent elements for both conspiracy counts; (2) the evidence

produced at trial was insufficient to support his conviction for

the methamphetamine count; (3) the district court improperly

influenced the jury’s verdict; and (4) the district court erred

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50509
                                -2-

by admitting an audio tape containing a telephone conversation

between himself and an informant.

     As Renteria did not object to the jury instructions or

submit a proposed jury instruction as to the intent element, this

issue is reviewed only for plain error.   See United States v.

Martin, 332 F.3d 827, 834 (5th Cir. 2003).   Examination of the

jury instructions does not reveal plain error as to the intent

element.   As Renteria did not move for a judgment of acquittal at

the end of the Government’s case or at the close of all evidence,

his challenge to the sufficiency of the evidence “is reviewed

only to determine if the defendant’s conviction constitutes a

manifest miscarriage of justice.”   United States v. Griffin, 324
F.3d 330, 356 (5th Cir. 2003)(citation omitted).   When viewed in

the light most favorable to the jury’s verdict, the evidence

produced at trial was sufficient to establish all of the required

elements for Renteria’s conviction on the methamphetamine count.

     Renteria’s allegations that the district court imposed a

one-day limit for his criminal trial and responded erroneously to

one of the jury’s notes during its deliberations lack factual

merit.   Furthermore, because the challenged audio tape was

sufficiently authenticated and it was not misleading, Renteria

has failed to show that the district court abused its discretion

by admitting that audio tape.   See United States v. Lance, 875
F.2d 1177, 1181 (5th Cir. 1988); United States v. Branch, 91 F.3d
699, 727-28 (5th Cir. 1996).
                     No. 02-50509
                          -3-

Accordingly, the district court’s judgment is AFFIRMED.